Citation Nr: 1113546	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for plantar warts.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to November 1982.  

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO")  in St. Paul, Minnesota.  In a September 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for plantar warts.  In a July 2008 rating decision, the RO denied his claim of entitlement to service connection for depression and bipolar disorder.  The Veteran's claims folder has since been transferred to the Pittsburgh, Pennsylvania, RO.  

Review of the claims folder reveals that the Veteran had been scheduled for a Travel Board hearing before the undersigned Veterans Law Judge in September 2009.  However, he failed to show up for the hearing.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted above, the Veteran failed to appear for his previously-scheduled Travel Board hearing.  In October 2009, he submitted a request for another hearing, stating that he had been in Germany and had not received notice of the September 2009 hearing until after the fact.  

Pursuant to 38 C.F.R. § 20.700(a) (2010), a hearing on appeal will be granted if an appellant, or an appellant's representative, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing before a Veterans Law Judge at the RO.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.  The Board notes that the Veteran is apparently now residing in Minneapolis, MN.

After the hearing has been conducted, or if the Veteran cancels the hearing or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

